DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 9/13/2021.
Claims 1-19 are presented for examination.
This application claims benefit of 62/986,890 filed on 03/09/2020 and claims benefit of 63/056,092 filed on 07/24/2020.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach scanning a unique identifier printed on the first cable with a barcode scanner; obtaining a first cable identifier based on the unique identifier; associating the first cable identifier to the first install location; displaying, within a first install location field included on the user interface, the first cable identifier to associate with the first install location; and4Appl. No. 17/191,984Response to Non-Final Office Action mailed August 31, 2021 incrementing, on the user interface, to a second install location field for receiving a second install location where a first end of a second cable is installed, the second install location identifying the first panel and a second port on the first panel. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (AU 2017101306 A4) teaches electrical power or communication cable.
German et al. (US 2009/0166404) teaches intelligent MPO-to-MPO patch panels having connectivity tracking capabilities and related method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/EDWYN LABAZE/Primary Examiner, Art Unit 2887